Citation Nr: 0943911	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 
10, 2005 for service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1946 to 
September 1946, February 1951 to November 1952, and May 1956 
to May 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued 
by the Regional Office (RO) in Winston-Salem, North Carolina 
that, in pertinent part, granted service connection for PTSD 
effective February 10, 2005, which was the date of the 
Veteran's claim, and from a decision of the same RO that 
denied service connection for a back disorder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
received on February 10, 2005, more than one year after his 
retirement from active military service.  No earlier claim 
for psychiatric impairment had been filed.

2.  The Veteran was not shown to meet the criteria for 
service connection for PTSD continuously from April 11, 1980, 
which is when the VA liberalized the criteria for granting 
service connection for PTSD, to February 20, 2005, the date 
of his claim.  

3.  The Veteran was not shown to have a current back 
disability that is causally related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of earlier than 
February 10, 2005 for the grant of service connection for 
PTSD were not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2009); 
VAOGCPREC 26-97.

2.  The criteria for service connection for a back disability 
were not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 
3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect with respect to 
the timing of the notice may be cured by sending proper 
notice prior to a re-adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the course of the appeals at issue herein, the United 
States Court of Appeals for Veterans Claims (Court) decided  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in 
which it held that VCAA notice requirements are applicable to 
all five elements of a service connection claim.  Thus, the 
Veteran must be notified that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id at 486.

In this case, the Veteran was sent various notices in 
compliance with the dictates of the VCAA.  A March 2005 
letter, sent prior to the adjudication of the Veteran's claim 
for service connection for PTSD, explained what the evidence 
needed to show in order to establish service connection for 
PTSD.  The letter also explained what evidence VA already 
received in support of the Veteran's claim, what evidence VA 
was responsible for obtaining on behalf of the Veteran, and 
the types of evidence that VA would assist the Veteran in 
obtaining if the Veteran sufficiently identified such 
information.  The letter also informed the Veteran that it 
was his responsibility to ensure that VA received all records 
that were not in the possession of a federal department or 
agency.  The same information was sent in another 
preadjudicatory VCAA letter which was dated in June 2005.  

While these notices did not contain the information 
concerning disability ratings and effective dates that is 
required by Dingess, this information was provided to the 
Veteran in a March 2006 VCAA letter which was sent to the 
Veteran shortly after Dingess was decided.  In any event, at 
that time the Veteran had been granted the benefit (service 
connection) that he initially sought and was disputing the 
initial rating that was assigned for his PTSD.  That claim 
was readjudicated in a May 2006 decision that granted the 
Veteran a total disability rating effective the date of his 
original claim for service connection for PTSD.  Thereafter, 
he noticed his disagreement with the effective date of 
service connection, by which time, as noted above, he had 
already received adequate notice regarding that manner 
whereby VA assigns disability ratings and effective dates.  

The Board further notes that the Veteran's claim for an 
earlier effective date for his PTSD is a downstream issue 
from his claim for entitlement to service connection for 
PTSD. The RO granted service connection for PTSD effective 
February 10, 2005.  The Veteran then filed a notice of 
disagreement (NOD) arguing that he should have received a 
higher rating.  After a total disability rating was assigned 
effective the date of his initial claim for service 
connection for PTSD, he filed another NOD, this time arguing 
that he was entitled to an earlier effective date for his 
award.  In these types of circumstances, VA is not required 
to issue a new VCAA letter. See VAOPGCPREC 8-2003 (Dec. 
2003). In this precedential opinion, the General Counsel held 
that although VA is required to issue a Statement of the Case 
(SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 
5103(a) does not require separate notice of the information 
and evidence necessary to substantiate the newly raised 
issue. Id. An SOC specifically addressing the Veteran's claim 
for an earlier effective date was sent to the Veteran and his 
then-representative in November 2007. 

With respect to the Veteran's claimed back disability, the 
Board notes that the Veteran was sent VCAA compliant notice 
in February 2007, prior to the rating decision that denied 
service connection for that disability.

In addition to its obligation to provide various notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claims, unless no reasonable possibility 
exists that such assistance would aid in substantiating such 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
connection with the current appeal, VA has of record evidence 
including service treatment records, the Veteran's DD-214s, 
VA treatment records, private medical records, and the lay 
statements of the Veteran and his wife.  Two VA examinations 
were provided in connection with the Veteran's claim for 
service connection for PTSD and a higher initial rating 
therefore, and his claim for an earlier effective date for 
this disability arises out of the same claim making a further 
examination unnecessary.  

The Veteran was not afforded a VA examination with respect to 
his claim for service connection for a back disability.  In 
this regard, the Board notes that VA is required to provide a 
medical examination or medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5107A(d).  An examination is considered 
necessary if the record contains competent evidence that (a) 
the Veteran has a current disability or persistent or 
recurrent symptoms of a disability; (b) the disability or 
symptoms may be associated with the Veteran's service; and 
(c) the record does not contain sufficient medical evidence 
for VA to make a decision on the claim.  Id.  In this case VA 
was not required to provide an examination with respect to 
this issue because the record does not contain any competent 
evidence that the Veteran currently has a back disability or 
that any back pain that he currently experiences may be 
associated with his military service or with a service 
connected disability.
   
For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this 
matter.  

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

II.  Effective Date 

The Veteran claims that since he experienced symptoms that he 
attributes to PTSD since his military service, he should 
receive an earlier effective date for this disability.  
Specifically, he argues that he should be entitled to the 
benefit of 38 C.F.R. § 3.114(a)(3) which provides that a 
claimant who files a claim for benefits premised upon a 
liberalizing law or VA regulation more than 1 year after the 
promulgation of the regulation is, under certain 
circumstances, entitled to 1 year of retroactive benefits.  
The claimant contends that he is entitled to the benefit of 
this regulatory provision because the addition of a diagnosis 
of PTSD to the rating schedule effective April 11, 1980 was a 
liberalizing law.  

The assignment of an effective date for an award of service 
connection is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore."  38 U.S.C.A. § 5110(a).  
However, if the claim is filed within one year of the 
Veteran's discharge or release from active service, the 
effective date shall be the day following the date of such 
discharge or release.  38 U.S.C.A. § 5110(b).  The 
implementing regulation, 38 C.F.R § 3.400, states that the 
effective date for an award of compensation based on an 
original claim for service connection will be "the date of 
the receipt of the claim or the date entitlement arose, 
whichever is later."  However, if the claim is received 
within 1 year after separation from service, the effective 
date will be the day following separation from active 
service.  Id. 

Additionally, when compensation is awarded or increased 
pursuant to a liberalizing law or VA issue, the effective 
date of such award of increase shall be fixed in accordance 
with the facts found but shall not be earlier than the date 
of the act or administrative issuance.  38 C.F.R. § 3.114(a).  
If such claim is received or reviewed within 1 year of the 
effective date of the law or VA issue, then benefits are 
authorized from the date that the law or issue was 
liberalized.  38 C.F.R. § 3.114(a)(1).  If a claim was filed 
more than one year after the date of the liberalizing law or 
VA issue, benefits may be authorized for a period of 1 year 
prior to the date of the claim or requested review thereof.  
38 C.F.R. § 3.114(a)(3).  However, in order to be entitled to 
a retroactive payment under 38 C.F.R. § 3.114(a), "the 
evidence must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement."  Id. 

In this case, the Veteran's claim for service connection for 
PTSD was received on February 10, 2005, more than 30 years 
after his retirement.  Therefore, the exception applicable to 
claims filed within one year of discharge or release from 
active duty that is set forth in 38 U.S.C.A. § 5110(b) is not 
relevant to this case.  There are earlier medical records on 
file that fail to reveal a psychiatric disorder.  No earlier 
claim was found.

With respect to the Veteran's contention that he is entitled 
to one year of retroactive benefits pursuant to 38 C.F.R. § 
3.114(a), the evidence also does not support his contention.  
The Board acknowledges that in a precedential opinion the 
VA's General Counsel determined that the addition of the 
diagnosis of PTSD effective April 11, 1980 constituted a 
"liberalizing VA issue" as that term is used in 38 C.F.R. § 
3.114.  VAOGCPREC 26-97.  However, the facts do not show that 
the Veteran met all of the eligibility criteria for the 
benefit sought on April 11, 1980 or continuously from that 
time to the date of his claim herein (February 10, 2005).  

While the Veteran contends that he had PTSD since his 
military service, there is no competent evidence of this.  
The records in the claims file indicate that the Veteran was 
not diagnosed with PTSD until 2005, well after the effective 
date of the liberalizing VA issue herein.  The Board 
acknowledges that the Veteran cited the Court's unpublished 
decision in Thomas v. Principi, 17 Vet. App. 522 (2001) in 
support of his contention that he need not show that he was 
diagnosed with PTSD on the date of the liberalizing VA issue, 
but rather only that he had PTSD on such date and that it 
continued to the present.  In this regard, the Board observes 
that, as an unpublished memorandum decision, Thomas has no 
precedential value and is not binding on the Board.  Further 
there are no clinical or other records showing PTSD from an 
earlier date.
  
In any event, there is no evidence that the Veteran had PTSD, 
whether or not it was diagnosed, continuously from April 11, 
1980, when the liberalizing VA issue took effect, to February 
10, 2005, when he filed his claim.  While the Veteran is 
competent to report his symptoms, he lacks the expertise 
necessary to render a diagnosis of any medical or psychiatric 
disorder.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Similarly, the written statement of the 
Veteran's wife to the effect that he seemed different after 
the Vietnam War is not competent evidence that the Veteran 
then had PTSD.  Id.  Additionally, although the Veteran 
reported to various mental health professionals in and after 
2005 that he experienced symptoms of PTSD continuously since 
his service, "a bare transcription of a lay history is not 
transformed into 'competent medical evidence' merely because 
the transcriber happens to be a medical professional." 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board notes that there are several factors that weigh 
against the Veteran's claim that he had PTSD during the 
entire period at issue herein.  First, there is no evidence 
that the Veteran sought any type of treatment for a 
psychiatric disorder until 2005, more than 30 years after his 
service.  A lengthy lapse of time between discharge from 
service and any medical diagnosis of, or treatment for, a 
claimed disability is a factor that weighs against any claim 
for service connection.  See Maxson v. West, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

Additionally, despite his claim of the immediate onset of 
PTSD symptoms, the Veteran's separation exam did not indicate 
that he then had any psychiatric problems.  This is 
especially significant given that at his first VA psychiatric 
examination, the Veteran reported that he had psychiatric 
problems since 1967, which was several years prior to his 
retirement from the military.  Moreover, VA treatment records 
prior to the date of the Veteran's claim do not reflect 
complaints of PTSD or other psychiatric symptoms.  For 
example, the Veteran was administered a PTSD screening 
instrument in April 2002, at which time he denied 
experiencing any traumatic events or PTSD symptoms.  He was 
readministered a PTSD screening and was administered a 
depression screening in July 2003, both of which were 
negative.  Another PTSD screening in January 2005 was 
negative.  At a February 2, 2005 Agent Orange examination the 
Veteran explicitly denied experiencing anxiety, PTSD, or 
depression.  The first private medical records showing that 
the Veteran was diagnosed with PTSD is dated February 21, 
2005, approximately 3 weeks later.  Therefore, the evidence 
does not establish that the Veteran continuously experienced 
PTSD from April 11, 1980 to February 10, 2005, as would be 
required for retroactive benefits pursuant to 38 C.F.R. § 
3.114.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim 
for and earlier effective date for his PTSD. See, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).  Accordingly, this claim is denied.

II.  Service connection

The Veteran claims that he has a back disability that is 
related to his service.  Specifically, he claims that the 
stress of repeated parachute jumps caused eventual injury to 
his back.

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, such as 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Here, while the Veteran's DD-214's confirm that he was a 
parachutist in service, service treatment records do not 
confirm that the Veteran incurred a chronic back injury while 
in service.  The Veteran's service treatment records show 
only two isolated instances of treatment for back pain.  The 
first occurred in February 1961 when the Veteran reported 
back and abdominal pain.  He was diagnosed with lumbosacral 
strain.  In a second instance, the Veteran reported pain in 
his upper back/neck and his foot after a jump in September 
1965.  The Veteran was not diagnosed with a back or neck 
injury or disability at that time and did not receive any 
follow treatment for his neck or back.  The Veteran denied 
recurrent back pain at his retirement physical in April 1974 
and his spine and musculoskeletal system were noted to be 
normal at that time 

Additionally, while the Veteran claims that he currently 
experiences back pain, his treatment records do not show that 
he is currently diagnosed with a low back disability, nor do 
they reflect recurrent complaints of back pain.  While the 
Veteran's VA treatment records reflect that he is currently 
diagnosed with degenerative joint disease (DJD) there is no 
indication that this diagnosis in any way involves the 
Veteran' s back; rather, treatment records indicate the 
Veteran has difficulties with DJD in his ankle and his 
shoulder.  While the Veteran is competent to report that he 
experiences back pain, he is not competent to render a 
diagnosis of a back disability or to explain the etiology 
thereof.  See, e.g. Wallin v. West, 11 Vet. App. 509, 514 
(1998).  See also, e.g., Espiritu,  2 Vet. App. at 494-495.  
The Board further observes that "[p]ain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part and 
vacated in part on other grounds 259 F.3d 1356 (2001). 

Moreover, even if the Veteran does have a current back 
disability, there is no evidence linking it to his service.  
There is no evidence of treatment for back problems since the 
Veteran's service.  See Maxson 230 F.3d at 1333.  Notably, 
the Veteran does receive treatment for his other orthopedic 
problems involving his shoulder and ankle.  Additionally, at 
his Agent Orange examination in February 2005 the Veteran was 
asked about his current health and mentioned anemia and 
arthritis that mostly affected his right ankle but did not 
mention any back problems.  When specifically asked about 
musculoskeletal difficulties the Veteran again related that 
he had arthritis in the ankle and shoulder that bothered him 
but he did not mention any problems with his back, and his 
back was grossly normal upon examination.  

Thus, there is no evidence that the Veteran has a current 
back disability or that, if any such disability exists, it is 
related to the Veteran's service.  The Board considered the 
benefit of the doubt doctrine.  However, the weight of the 
evidence is against the Veteran's claim.  See, e.g., 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b). 



	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to February 10, 2005 for service 
connection for PTSD is denied.

Service  connection for a back disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


